DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Status of Claims
This action is in reply to the communication filed on November 29, 2021.
Applicant’s election without traverse of Group I, claims 1 – 7 drawn to a monofilament fiber in the reply filed on November 29, 2021 is acknowledged.
Claims 5 and 7 have been amended and are hereby entered
Claims 8 – 11 have been canceled.
Claims 1 – 7 are currently pending and have been examined. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities:
Line 1 of the Abstract contains the typographical error “a meth of manufacturing”
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 contains the word "of" before e-glass.  Appropriate correction is required.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 6 recite the limitation “the elastomeric coating.” This phrase lacks antecedent basis and claim 1 refers to a “clear elastomer polymer coating.”
Claim 5 recites the limitation that the outer surface has “low specular reflection.” The term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation that the elastomeric coating comprises materials selected from Table 2. However, as there is no table provided in the claims, it is unclear what coating materials are being claimed.
For examination purposes, the claim is interpreted as reading on any elastomeric coating material.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US20150004410A1) in view of Blanchard (US20140017471A1).
As per claims 1 and 7, Kruger teaches:
An insect screen material comprising a textile woven from a fiber comprising a single clear monofilament fiber having a first perpendicular index of refraction, the fiber further comprising a clear elastomer polymer coating covering the clear monofilament, the clear elastomeric polymer having a second perpendicular index of refraction (Abstract: “A thread… for producing fabrics… for insect screens… comprising a core, the core having a coating… which fabric can be processed into a transparent fabric…” & [0017]: “In a particularly advantageous embodiment of the present invention, the core contains a polyester, in particular polyethylene terephthalate (PET) and the coating contains a polyolefin, in particularly polyethylene (PE)…”)
Wherein the first perpendicular index of refraction and the second perpendicular index of refraction are within 2% of one another (In the instant specification, the typical refractive index of PET is taught to be 1.54 and the typical refractive index of polyethylene is taught to be 1.51 – 1.54 (Page 3, Lines 10 – 15). These values are within 2% of one another as claimed.  Therefore, the claimed index of refraction difference appears to be inherent to the invention of Kruger.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.)  
While Kruger teaches that the coating is polyethylene, which may be elastomeric, Kruger does not specifically teach that the polyethylene coating is elastomeric.
Blanchard teaches a screen, such as a mosquito net, which is formed of glass strands provided with a polymer-based coating (Abstract). Blanchard teaches that the coating may be an elastomeric thermoplastic polymer, such as polyethylene ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing 
As per claims 2 and 4, Kruger teaches that it is particularly advantageous if the core is thinner than 0.20 mm ([0022]). While Kruger does not teach a specific value for the thickness of the coating, absent any teaching to the criticality of the claimed ranges of the diameter of the monofilament fiber and the thickness of the coating, it is the Examiner’s position that it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to vary the thicknesses of the core filament and the coating, such as to within the claimed ranges, based on the teachings of Kruger.
As per claim 3, Kruger teaches:
Where the monofilament is one of the following materials of e-glass, PET, Nylon, Olefin, TPU or acrylic ([0017]: “In a particularly advantageous embodiment of the present invention, the core contains a polyester, in particular polyethylene terephthalate (PET).”)
As per claims 5 and 6, as Kruger teaches a coating of polyethylene ([0017]), which is a material taught to be suitable as a coating in the instant specification, it is interpreted as reading on the claimed elastomeric coating with a low specular reflection.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2006/0154058 teaches fibers with a core of PET coated with PET and woven into .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                  

/PETER Y CHOI/Primary Examiner, Art Unit 1786